Appeal by defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered August 7,1981, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant claims that he was deprived of the effective assistance of counsel. Some of the occurrences he now objects to were matters of unsuccessful trial strategy, including counsel’s eliciting the details of complainant’s injuries and his decision not to contact the person in whose possession the murder weapon was found. There is insufficient information in the record to determine whether counsel attempted to contact another potential witness; therefore, this court cannot pass on whether he failed to do so, or whether it would be a ground to support a finding of ineffective assistance of counsel. Other errors raised by defendant with respect to counsel’s performance were not of a serious nature. Neither the Federal nor the New York State Constitution requires perfect trials, but only fair ones (People v Morris, 100 AD2d 630, affd 64 NY2d 803; People v Baldi, 54 NY2d 137; Strickland v Washington, 466 US 668, 104 S Ct 2052). Defendant has failed to demonstrate that counsel’s errors resulted in prejudice or denied him a fair trial. Therefore, we see no reason to overturn his conviction.
Defendant’s remaining contentions have been considered and found to be without merit. Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.